Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Simmons, Ph. D., on April 22, 2022.
The application has been amended as follows: 
107.	A pharmaceutical composition comprising crystalline Form B of a compound having the following structure (I):

    PNG
    media_image1.png
    202
    264
    media_image1.png
    Greyscale

(I)
	or a zwitterionic form thereof, and a pharmaceutically acceptable carrier or excipient, wherein the pharmaceutically acceptable carrier or excipient is a filler, disintegrant, lubricant or fluidizer, 
	wherein crystalline Form B is characterized by an x-ray powder diffraction pattern comprising at least three peaks at 2-theta angles selected from the group consisting of 4.8 ± 0.2˚, 10.8 ± 0.2˚, 13.7 ± 0.2˚, 14.9 ± 0.2˚, 20.0 ± 0.2˚ and 24.6 ± 0.2 ˚.

108.	A pharmaceutical composition comprising:

    PNG
    media_image2.png
    225
    678
    media_image2.png
    Greyscale

(I)
		or a zwitterionic form thereof; 
	(ii) 	a pharmaceutically acceptable carrier or excipient; 
	(iii) 	a glidant; and 
	(iv) 	a lubricant;
	wherein crystalline Form B is characterized by an x-ray powder diffraction pattern comprising at least three peaks at 2-theta angles selected from the group consisting of 4.8 ± 0.2˚, 10.8 ± 0.2˚, 13.7 ± 0.2˚, 14.9 ± 0.2˚, 20.0 ± 0.2˚ and 24.6 ± 0.2 ˚.

109.	A method for treating a cancer in a mammal in need thereof, comprising administering to the mammal crystalline Form B of a compound having the following structure (I):

    PNG
    media_image3.png
    201
    264
    media_image3.png
    Greyscale

(I)
	or a zwitterionic form thereof, in an amount of from about 1 mg to about 30 mg per day,
	wherein crystalline Form B is characterized by an x-ray powder diffraction pattern comprising at least three peaks at 2-theta angles selected from the group consisting of 4.8 ± 0.2˚, 10.8 ± 0.2˚, 13.7 ± 0.2˚, 14.9 ± 0.2˚, 20.0 ± 0.2˚ and 24.6 ± 0.2 ˚.

Please cancel claim 10.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625